Citation Nr: 1329523	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for carpal tunnel 
syndrome.

3. Entitlement to service connection for numbness of the 
left leg, to include as secondary to degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to March 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the RO. 

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  The Veteran was 
scheduled for a Board hearing at the RO in August 2013. The 
Veteran failed to report for the scheduled hearing, and has 
not requested rescheduling of the hearing. As such, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2012).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

With regard to the Veteran's claim for service connection 
for hepatitis C, the Veteran asserts that he contracted 
hepatitis C in service while he was stationed in Hong Kong. 
Specifically, he asserts that he contracted hepatitis C 
after getting a tattoo. Reportedly, after he got his tattoo, 
the tattoo parlors were deemed off limits to the service 
personnel because of a hepatitis C outbreak. The Board 
acknowledges that the Veteran is shown to have had tattoos 
on entrance into service. However, given the discrepancy on 
number of tattoos listed on separation as compared to number 
listed at entrance, it is possible that the Veteran got 
additional tattoo(s) while on active duty.

To date, the Veteran has not been afforded a VA examination 
that addresses the etiology of his claimed hepatitis C. 
Under these circumstances, the Board finds examination is 
warranted as to the Veteran's claim for entitlement to 
service connection for hepatitis C. See McLendon v. 
Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).   

With regard to the Veteran's claim for service connection 
for carpal tunnel syndrome, he was afforded a VA peripheral 
nerves examination in May 2011. The examiner concluded, in 
pertinent part, that "the findings in both median and both 
ulnar nerves are now normal and there is no recurrence of 
carpal tunnel syndrome on either side." 

The Board finds this examination inadequate. To the extent 
that the examiner finds that there is no current disability 
manifested by carpal tunnel syndrome, this conclusion is 
deficient. The Board reiterates service connection will be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a). The presence of a disability at the 
time of filing of a claim or during its pendency warrants a 
finding that the current disability requirement has been 
met, even if the disability resolves prior to the Board's 
adjudication of the claim. McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

Where VA provides the veteran with an examination in a 
service connection claim, the examination must be adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the 
inadequacy of the VA examination as noted above, remand is 
warranted to obtain a more thorough opinion.

With regard to the Veteran's claim for service connection 
for numbness of the left leg, the Veteran asserts that he 
has a current neurological disability manifested by left leg 
numbness due to injury sustained in service, namely the 
electrocution injury. A February 1984 service treatment 
record reflects that the Veteran had questionable black 
[soot] on his left foot, possible second exit; however, 
there was no injury/burn. 

Subsequent to service, the Veteran has complained of and 
received treatment for left leg numbness. The May 2011 VA 
peripheral nerves examination reflects a diagnosis of 
idiopathic polyneuropathy causing absent ankle jerks and 
glove and stocking hypesthesia in all four extremities 
considered secondary to heavy alcohol ingestion. However, 
the Board notes that the examiner specifically noted that 
nerve conduction velocities were performed in the upper 
extremities only and not the lower extremities. Thus, 
without all appropriate testing, it is unclear how such 
diagnosis was reached. 

Further, the examiner fails to address the Veteran's lay 
assertions regarding the etiology of his left leg numbness. 
38 U.S.C.A. § 1154(a) compels VA to give "due consideration" 
to "all pertinent medical and lay evidence" in evaluating a 
claim to disability or death benefits. 

The Veteran asserts that he was electrocuted during service 
and sustained left leg numbness related thereto. Service 
treatment records confirm that the Veteran was in fact 
shocked and there was a questionable second exit of the 
current through his left foot. Thus, in rendering opinion as 
to etiology, the examiner must address the Veteran's 
competent lay assertions of in-service shock and resultant 
left leg disorder.

Again, where VA provides the veteran with an examination in a 
service connection claim, the examination must be adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the 
inadequacy of the VA examination as noted above, the Board 
finds that additional opinion is necessary to clarify this 
issue.

Additionally, the Board observes that the record indicates 
that the Veteran experiences possible radicular symptoms in 
his lower extremities as a result of his service-connected 
degenerative disc disease of the lumbar spine. A February 
2009 VA treatment record reflects an assessment of low back 
pain with questionable radicular symptoms. An August 2009 VA 
treatment record reflects the Veteran's complaint of 
radiation of pain from back to his lower extremities.

Under 38 C.F.R. § 3.310(a) (2012), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability. See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). Thus, in rendering opinion as to etiology of the 
left leg numbness, the examiner must also address whether 
such disorder is due to or the result of the service-
connected degenerative disc disease of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to evaluate his complaints 
of hepatitis C. The claims file should 
be made available to the examiner for 
review. All indicated tests and studies 
should be performed and clinical 
findings should be reported in detail. A 
clinical history should be obtained, to 
include a discussion of the Veteran's 
documented medical history and 
assertions. After a thorough review of 
the evidence, the examiner should 
provide an opinion with supporting 
rationale as to whether it is at least 
as likely as not (50 percent probability 
or better) that the Veteran contracted 
hepatitis C due to event or injury of 
service, to include getting tattoo(s) 
while in service.  

In providing the opinion above, the 
examiner should include discussion on 
the etiology of the cirrhosis of the 
liver and liver cancer (i.e., is the 
Veteran's liver cirrhosis or liver 
cancer a result of disease or injury of 
service related origin or are the 
diseases due to a cause unrelated to his 
period of service).

The examination report must include 
complete rationale for all opinions and 
conclusions reached.

2. Schedule the Veteran for a VA 
examination to evaluate his complaints 
of carpal tunnel syndrome. The claims 
file should be made available to the 
examiner for review prior to 
examination. All indicated tests and 
studies should be performed and clinical 
findings should be reported in detail. A 
clinical history should be obtained. 
After a thorough review of the evidence, 
the examiner should provide an opinion 
with supporting rationale as to whether 
it is at least as likely as not (50 
percent probability or better) that the 
Veteran has or, at any time since 
November 2007, had carpal tunnel 
syndrome due to injury sustained in 
service, namely electric shock. 

The examination report must include 
complete rationale for all opinions and 
conclusions reached.

3. Schedule the Veteran for a VA 
examination to evaluate his complaints 
of left leg numbness. The claims file 
should be made available to the examiner 
for review prior to examination. All 
indicated tests and studies should be 
performed and clinical findings should 
be reported in detail. A clinical 
history should be obtained. After a 
review of the evidence, the examiner 
should provide an opinion with 
supporting rationale as to following 
questions:

a) Is at least as likely as not (50 
percent probability or better) that the 
Veteran has any current disorder 
manifested by left leg numbness due to 
injury sustained in service, namely 
electric shock?

b) Is it at least as likely as not (50 
percent chance or better) that any 
current disorder manifested by left leg 
numbness is related (cause or 
aggravation) to the service-connected 
degenerative disc disease of the lumbar 
spine?

The examination report must include 
complete rationale for all opinions and 
conclusions reached.

4. Then, the RO should readjudicate the 
Veteran's claims for entitlement to 
service connection for carpal tunnel 
syndrome and left leg numbness. If the 
determinations remain unfavorable to 
him, he must be furnished with a 
Supplemental Statement of the Case.

Then if indicated, the case should be returned to the Board 
for the purpose of appellate disposition. The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).




